Citation Nr: 0411891	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  97-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for non-Hodgkin's 
lymphoma on a direct basis and as due to Agent Orange 
exposure.  

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma, claimed as due to the exposure to ionizing 
radiation.  

3.  Entitlement to an increased evaluation for the service-
connected anxiety neurosis with chronic gastritis, currently 
rated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from November 1964 to November 
1967.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

By March 1997 rating decision, the RO denied entitlement to 
an evaluation in excess of 30 percent for the veteran's 
service-connected anxiety disorder.  

In July 2000, the Board remanded this issue along with the 
other issues on appeal to the RO for additional development 
of the record.  

By April 2001 rating decision, the RO assigned a 50 percent 
disability rating for the service-connected anxiety disorder.  

Although each increase represents a grant of benefits, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that a decision awarding a higher rating, but less that the 
maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.  

As set forth below, the issues on appeal are being remanded 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify the veteran and her representative if 
further action is required on his part.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002)] 
was signed into law.  VCAA contains several notice and 
assistance provisions.  

Those claiming VA benefits must be apprised of their rights 
under VCAA before Board adjudication.  VCAA notice, moreover, 
must detail the evidence necessary to substantiate a claim as 
well as the claimant's and VA's respective responsibilities 
as to obtaining that evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO, therefore, should send the 
veteran a letter containing the foregoing information.  

In order to assist the veteran in establishing his claim of 
service connection for non-Hodgkin's lymphoma, the RO must 
supply the U.S. Army Center for Health Promotion and 
Preventive Medicine (USCHPPM) information regarding details 
of the veteran's possible exposure to ionizing radiation in 
order that USCHPPM can conduct further research in that 
matter.  

The RO must provide information regarding specific dates of 
service with the missile battalion in Germany with which the 
veteran served, a description of duties of a General Supply 
Specialist with a missile battalion, the names of the missile 
weapon systems used by the missile battalion, and the 
veteran's specific duties and responsibilities with direct 
handling or proximity to the missile launchers and warheads.  

In this regard, the RO must contact the veteran in order to 
have him provide specific information as to all of his 
claimed exposure to radiation in service.  This statement 
should be submitted to USCHPPM.  

Finally, with respect to the veteran's service-connected 
anxiety disorder, the Board requires a current examination 
report in order to assess the present severity of the 
veteran's disability.  The RO, therefore, should schedule 
another psychiatric examination for this purpose.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  The 
veteran must be informed of his and VA's 
respective responsibilities regarding 
obtaining and furnishing evidence.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
from him a statement of detailed 
information concerning his claim exposure 
to ionizing radiation during service.  

3.  Next, the RO should submit this 
letter along with specific dates of 
service with the missile battalion in 
Germany, a description of duties of a 
General Supply Specialist with a missile 
battalion, the names of the missile 
weapon systems used by the missile 
battalion, and the veteran's specific 
duties and responsibilities with direct 
handling or proximity to the missile 
launchers and warheads to USCHPPM in 
order that USCHPPM can assess whether the 
veteran was exposed to ionizing radiation 
in service.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected anxiety 
disorder.  All symptoms and 
manifestations should be described in 
detail, and a rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in conjunction 
with the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the 
records on which he or she relied.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested medical examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Finally, based on the development 
requested hereinabove, the RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

